DETAILED ACTION
Introduction
This Non-Final Office Action is in response to amendments and remarks filed on April 18, 2022, for the application with serial number 17/266,737.

Claims 1, 8, and 10 are amended.
Claims 12 and 13 are added.
Claims 1-13 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that claims with specificity are not mathematical concepts.  The Examiner respectfully disagrees.  Mathematical concepts, such as formulas and equations, can be specific.  The Examples to which the Applicant refers are just that – examples.  Examples are non-limiting.  The present claims recite steps for making a calculation, which is a mathematical concept.   
The Applicant additionally contends that the claims represent a technological improvement.  See Remarks p. 10.  The Examiner respectfully disagrees.  The claims recite steps for making a calculation to impute hypothetical sales numbers for a  product when an out of stock occurs based on a prorated term or ‘composition ratio’ established from historical data.  The present claims are not analogous to the claims in Cosmokey because the claims in Cosmokey dealt with a method that is rooted in computer technology to prevent hacking.  
The Applicant further contends that the claims are subject matter eligible because they recite steps that are not well-understood, routine, and conventional.  In response, the Examiner points out that the rejection, below, does not allege that the elements are well-understood, routine, and conventional.  Rather, the elements of the claims, aside from the generic computer hardware, are all part of the abstract idea of composition ratio calculation and correction.  The Examiner additionally notes that a prior art analysis and a subject matter eligibility analysis are separate and distinct.  Because the rejection does not allege that the elements of the claims are well-understood, routine, and conventional; no Berkheimer evidence is necessary to sustain the rejection.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 8, and 10 as being obvious over Doi in view of Chen, contending that neither of the references teach a product that includes food.  See Remarks p. 14.  In response, the Examiner points out that both references, particularly the primary reference, Doi, teach items and goods.  See at least Doi ¶[0077].  ‘Goods’ are a genus that includes the species of ‘food.’  The recitation of the species of ‘food’ does not functionally alter the claims in a manner that is distinct from Doi’s teaching of ‘items’ and ‘goods.’  Specifically, the recited calculation regarding expected sales and composition ratio could be conducted using ‘food’ or ‘items/goods’ with no functional distinction.  As such, the teachings of the Doi reference read on the presently amended claims.  
The Applicant further contends that Chen does not teach a sales prospect quantity during an out-of-stock period, as recited in independent claims 1, 8, and 10.  See Remarks p. 14.  In response, the Examiner points to cited to the abstract and ¶[0029]-[0030] of Chen, which discloses an expected lost sales value based on daily demand.  That is the apparent meaning of “calculate a sales prospect quantity of the target product during the out-of-stock period for the target product, based on the total sales in the product category to which the target product belongs during the out-of-stock period for the target product and the calculated ratio;” as claimed.  The ‘expected lost sales’ of Chen refer to sales lost in any past, present or future time period based on the daily demand value.  Therefore, Chen reads on the claim limitation.  
The priority date granted to this application is August 19, 2018.  On review, the Examiner has determined that the previously cited Motwani reference is not prior art.  As such, the prior art rejection of claim 4 has been updated.  This is accordingly a Non-Final Office Action.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-13 are all directed to one of the four statutory categories of invention, the claims are directed to composition ratio calculation and correction (as evidenced by exemplary claim 1; “calculate a single product sales composition ratio” and “correct the single product sales composition ratio”), an abstract idea.  Mathematical concepts are ineligible abstract ideas, including calculations and formulas.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “calculate a single products sales composition ratio;” “calculate[ ] a sales prospect quantity;” and “correct the single product sales composition ratio.”  The steps are all steps for mathematical calculation and processing  related to the abstract idea of composition ratio calculation and correction that, when considered alone and in combination, are part of the abstract idea of composition ratio calculation and correction.  The dependent claims further recite steps for calculation and processing (see claims 2-7, 9, and 11-13) related to the abstract idea of composition ratio calculation and correction that are part of the abstract idea of composition ratio calculation and correction.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mathematical calculation for quantifying retail sales, which is a mathematical concept.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a device with units in independent claim 1; and a computer readable medium in independent claim 10. No hardware is recited in independent claim 8). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a device with units in independent claim 1; and a computer readable medium in independent claim 10. No hardware is recited in independent claim 8) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Furthermore: Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 8 and 9 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 8, the claim language recites the steps of calculating a ratio, obtaining a period, calculating a quantity, and correcting the ratio.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.
Dependent claim 9 is rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to Doi (hereinafter ‘DOI’) in view of US 2007/0061210 A1 to Chen et al. (hereinafter ‘CHEN’).

Claim 1 (currently amended):
DOI discloses a composition ratio correction device  comprising a hardware processor (see abstract; a method implemented by a computer) configured to execute a software code (see ¶[0059]; various types of programs) to: 
calculate a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales, in a predetermined aggregation period, in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records), the target product which is a food (see ¶[[0077], [0199], [0207]-[0208] and [0211]; miscellaneous goods.  Examiner Note: the ‘items’ and ‘goods’ taught by DOI teach a genus that includes the species of ‘food.’  The species of ‘food’ does not provide a separate, functional distinction from the genus of items and goods taught by DOI); 
DOI does not specifically disclose, but CHEN discloses, calculate a sales prospect quantity of the target product during the out-of-stock period for the target product, based on the total sales in the product category to which the target product belongs during the out-of-stock period for the target product and the calculated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and 
correct the single product sales composition ratio for each target product using a value which is calculated by adding the calculated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales), 
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 2 (previously presented)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1.
DOI does not specifically disclose, but CHEN discloses, wherein the hardware processor is configured to execute a software code to calculate, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 3 (previously presented)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1.
DOI does not specifically disclose, but CHEN discloses, wherein the hardware processor is configured to execute a software code to predict a single product demand quantity of the target product included in the product category, based on the predicted result of the quantity of demands for each product category in the aggregation period and the corrected single product sales composition ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 5 (previously presented)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 2.
DOI does not explicitly disclose, but CHEN discloses, a storage that stores past total sales in each product category on an hourly basis, wherein the hardware processor is configured to execute a software code to obtain the total sales from a storage that stores past total sales in each product category on an hourly basis, corresponding to the time period when the target product was out of stock, in the product category to which the target product belongs, and calculate the obtained total sales for each aggregation period (see ¶[0028]; POS data may be available on an hourly basis).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from hourly point-of-sale data and lost sales.  It would have been obvious to include the hourly point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 6 (previously presented)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1.
DOI further discloses wherein the hardware processor is configured to execute a software code to average one or more single product sales composition ratios and the corrected single product sales composition ratios in the past aggregate period (see abstract and¶[0148]-[0149]; calculate average sales records. A budget amount is distributed according to sales ratio).

Claim 7 (previously presented)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1.
DOI does not explicitly disclose, but CHEN discloses, wherein the hardware processor is configured to execute a software code to calculate the ratio of the sales quantity on a daily basis, and calculate the single product sales composition ratio on the daily basis (see ¶[0030]; calculate daily store demand).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculated based on daily demand and sales values.  It would have been obvious to include the daily sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 8 (currently amended) 
DOI discloses a composition ratio correction method comprising: calculating a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records), the target product which is food (see ¶[[0077], [0199], [0207]-[0208] and [0211]; miscellaneous goods.  Examiner Note: the ‘items’ and ‘goods’ taught by DOI teach a genus that includes the species of ‘food.’  The species of ‘food’ does not provide a separate, functional distinction from the genus of items and goods taught by DOI); 
DOI does not specifically disclose, but CHEN discloses, obtain an out-of-stock period for the target product (see ¶[0013] and [0043] & claim 22; identifying and classifying one or more out of stock occurrences within a time period, and root causes are identified for the time period in which out of stock occurrences occurred); 
calculating a sales prospect quantity of the target product during the out-of-stock period for the target product, based on the total sales in the product category to which the target product belongs during the out-of-stock period for the target product and the calculated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and 
correcting the single product sales composition ratio for each target product using a value which is calculated by adding the calculated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales), 
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 9 (original)
The combination of DOI and CHEN discloses the composition ratio correction method according to claim 8.
DOI does not specifically disclose, but CHEN discloses, further comprising calculating, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 10 (currently amended)
DOI discloses a non-transitory computer readable information recording medium (see ¶[0002]; a recording medium) storing a composition ratio correction program (see ¶[0059]; various types of programs), when executed by a processor, that performs a method for: calculating a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales, in a predetermined aggregation period, in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records), the target product which is a food (see ¶[[0077], [0199], [0207]-[0208] and [0211]; miscellaneous goods.  Examiner Note: the ‘items’ and ‘goods’ taught by DOI teach a genus that includes the species of ‘food.’  The species of ‘food’ does not provide a separate, functional distinction from the genus of items and goods taught by DOI); 
DOI does not specifically disclose, but CHEN discloses, obtain an out-of-stock period for the target product (see ¶[0013] and [0043] & claim 22; identifying and classifying one or more out of stock occurrences within a time period, and root causes are identified for the time period in which out of stock occurrences occurred); 
calculating a sales prospect quantity of the target product during the out-of-stock period for the target product, based on the total sales in the product category to which the target product belongs during the out-of-stock period for the target product and the calculated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and 
correcting the single product sales composition ratio for each target product using a value which is calculated by adding the calculated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales), 
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 11 (previously presented)
The combination of DOI and CHEN discloses the non-transitory computer readable information recording medium according to claim 10.
DOI does not specifically disclose, but CHEN discloses, further comprising calculating, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 12 (new)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1. 
DOI further discloses wherein the hardware processor is configured to execute a software code to determine whether or not to add the sales prospect quantity of the target product in the out-of-stock period to a number of sales of the target product according to a type of the target product  (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to DOI in view of US 2007/0061210 A1 to CHEN et al. as applied to claim 1 above, and further in view of US 9858579 B1 to Coleman et al. (hereinafter ‘COLEMAN’).

Claim 4 (previously presented)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 1.
The combination of DOI and CHEN does not explicitly disclose, but COLEMAN discloses, wherein the hardware processor is configured to execute a software code to select, as the target product for calculating the single product sales composition ratio, a product that has achieved rankings equal to or higher than a predetermined ranking for the sales quantity in the past predetermined period over a predetermined number of times (see col 13, ln 32-48; impute stock outs and adjust data by tracking related items in a demand group).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  COLEMAN discloses imputing missing data by using data from related items in a demand group.   It would have been obvious to impute data as taught by COLEMAN in the calculation of DOI with the motivation to measure sales performance.   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to DOI in view of US 2007/0061210 A1 to CHEN et al. as applied to claim 1 above, and further in view of US 20150100514 A1 to Parris (hereinafter ‘PARRIS’).

Claim 13 (new)
The combination of DOI and CHEN discloses the composition ratio correction device according to claim 12. 
The combination of DOI and CHEN does not specifically disclose, but PARRIS discloses, wherein the type of the target product is a standard product or a seasonal product (see ¶[0102]; an indication of whether the item is seasonal).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]) based on categories of items (see ¶[0125).  PARRIS discloses that categories of items may include whether the product is seasonal.  It would have been obvious to categories products as seasonal as taught by PARRIS in the system executing the method of DOI with the motivation to measure sales performance for categories of items.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624